Citation Nr: 0113021	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-05 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for non-Hodgkin's 
lymphoma as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to May 1966.




REMAND

Background

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. § 7105 (West 1991) ; 
38 C.F.R. § 3.104(a) (2000); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108 (West 
1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction. This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs. Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such. The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence. 
Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim. 38 C.F.R. § 3.156(a) (2000).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the March 1991 rating decision, the 
last disposition in which the claim was finally disallowed on 
any basis.  See Evans v. Brown, supra.

The evidence of record at the time of the March 1991 rating 
decision included outpatient treatment records from a private 
facility and an examination conducted by the Department of 
Veterans Affairs (VA).  Both the treatment records and the 
examination report reflect that the veteran had non-Hodgkin's 
lymphoma.  In an August 1990 statement, she reported that she 
knew that chemicals were loaded on ships from Charleston, 
S.C., and every day she went to work she had to stand outside 
and wait for the bus at a location directly in front of the 
docks.  At the January 1991 VA examination, the claimant 
reported that she was "not directly exposed to Agent 
Orange" but worked at the Charleston Naval Base where she 
reported Agent Orange was loaded for overseas shipment "but 
she never handled the substance directly."  The VA 
examination report states that it is unlikely that the 
veteran's non-Hodgkin's lymphoma was due to toxic chemical or 
Agent Orange exposure. 

The RO denied entitlement to service connection for non-
Hodgkin's lymphoma in a March 1991 rating determination.  In 
the April 1991 notice, the RO informed the veteran that 
service connection for non-Hodgkin's lymphoma was denied, and 
that the RO found that the veteran was not exposed to Agent 
Orange.

In her March 1999 application to reopen her claim, the 
veteran reported treatment for "chemical exposure" at the 
Charleston Naval Hospital in "66."   

Since March 1991 the veteran submitted a calendar on which 
all the dates in 1998 and 1999 that she made trips to 
Billings, Montana for treatment are marked.  She asserts in 
her request to reopen that she regularly caught the bus at a 
stop directly in front of a loading dock on Charleston Naval 
Station.  She states that one day while waiting for the bus, 
drums containing Agent Orange were dropped and a spill 
occurred.   The veteran further states that a portion of the 
station was closed due to the spill and she received medical 
treatment, namely oxygen and medications, at an on-base 
facility after experiencing skin irritation and nausea.  No 
specific dates or locations were provided; no corroborative 
evidence was provided to support the veteran's account of her 
exposure.  Service medical records are negative for treatment 
for skin irritation or nausea, nor were statements of medical 
history recorded that reflect such an event or symptoms.

In the February 2000 statement of the case, the RO found that 
the claimant had not served in the Republic of Vietnam.  The 
RO further held that there was no independently verifiable 
evidence that she was exposed to Agent Orange as she 
reported, not did the service medical records indicate 
reports of, treatment for or diagnoses of nausea, skin 
irritation or non-Hodgkin's lymphoma.

Claims Assistance Act

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)(hereafter VCAA), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The salient features of 
the new statutory provisions (and where they will be codified 
in title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall

(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate 
those records (38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] 
if the evidence of record before the Secretary, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).


Analysis

There is no dispute that the veteran has non-Hodgkin's 
lymphoma.  The central conflict in this matter concerns her 
allegation of exposure to Agent Orange in service.  There is 
no showing or allegation of service in the Republic of 
Vietnam.  The claimant maintains, however, that she was 
exposed to Agent Orange at the Charleston, S.C., Naval Base.  
In her statements made in conjunction with her original claim 
in 1990 and 1991, she did not allege direct exposure.  In 
conjunction with her application to reopen in 1999, however, 
she now alleges that she was exposed directly to what she 
reports was Agent Orange during apparently a handling 
accident at Charleston, S.C., Naval Base.  She provides no 
specific date of this alleged event beyond "1966."  Since 
her service ended in May 1966, this apparently could be any 
point between January and May 1966.  In her new account, she 
alleges she received treatment for skin irritation and nausea 
in conjunction with this event.  As the RO points out, 
however, there is no support for this account of alleged 
treatment in the service medical records.  The claimant 
further alleges that the effects of the alleged accident were 
quite dramatic and that a portion of the base was shut down 
due to this alleged event.  

The Board finds that the key, if not the absolutely 
determinative question in this matter involves verification 
of the alleged exposure to Agent Orange.  The record does not 
show the RO has attempted to obtain verification from the 
service department concerning the alleged exposure to Agent 
Orange at Charleston, S.C., Naval Base.  While the VCAA does 
not authorize the development of additional evidence until a 
previously denied claim is reopened, under 38 C.F.R. 
3.156(c), if the service department would be able to provide 
verification of the alleged exposure, this would constitute 
new and material evidence in the form of records from the 
service department that would support a "reconsideration" 
of the prior adjudication.  In this case, the claimant 
recently has alleged an event of such apparent magnitude that 
records of the command responsible for the administrative 
functioning of the Charleston, S.C., Naval Base may plausibly 
reflect such an incident.  Records may also be available to 
support or refute the allegation that Agent Orange was 
shipped through the Charleston, S.C., Naval Base.

The Board notes that, absent verification of such exposure in 
service, it is extremely difficult to imagine how additional 
post service treatment records for non-Hodgkin's lymphoma 
could provide any reasonable possibility of aiding in 
substantiating the claim, since the existence of such a 
disability post service is not in dispute.  Likewise, medical 
opinion based upon an allegation of exposure to Agent Orange 
in service on the facts of this case would not substantiate 
the claim since a remote medical provider who possessed no 
direct knowledge of events in 1966 is not a competent witness 
to establish whether or not such exposure in fact took place 
in service.  This analysis would apply to VA and private 
treatment records, including VA and private records or 
records prepared for a claim with the Social Security 
Administration.   Therefore, while the Board will note for 
the record the reports of the veteran of additional treatment 
records, the veteran is advised specifically that absent 
verification of exposure, such records can not substantiate 
the claim and therefore the Board can see no obligation even 
under the VCAA for further pursuit of such records unless the 
veteran can present a plausible basis to support the 
conclusion that such records could aid in substantiating her 
claim.

In her substantive appeal the veteran alludes to treatment at 
Phoenix and Tucson VA medical facilities.  The VA medical 
examination report from January 1991 reflects that the 
veteran also stated that she received treatment at VA medical 
facilities in Phoenix, Lincoln and Denver.  The veteran 
states in documents supporting her request to reopen that she 
was treated at Luke Air Force Base Hospital approximately May 
1985.  Finally, the Board notes that in documents supporting 
her request to reopen, the veteran states that she has 
received disability benefits from the Social Security 
Administration (SSA) since November 1985.

In light of the above facts and circumstances, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should request the veteran to 
provide as much specific detail as 
possible concerning the date, location 
and circumstances of the alleged episode 
or episodes of exposure to Agent Orange 
at the Charleston S.C. Naval Base.  
Specifically, the veteran should attempt 
to provide a date within a three-month 
span, if at all possible, and the 
identity of the medical facility at 
which she reports she received 
treatment.  The veteran is advised that 
this information is absolutely vital to 
her claim and that without adequate 
information, it may be impossible for 
the record custodians to conduct a 
meaningful search for relevant records.  

3.  The RO should then take appropriate 
action to obtain from the record 
custodians any administrative records 
that would be relevant to the alleged 
exposure to Agent Orange at the 
Charleston, S.C., Naval Base, including 
whether Agent Orange was shipped through 
that facility.  The RO should also 
review any information provided by the 
claimant as to the alleged medical 
treatment and determine if a further 
request for service medical records is 
warranted.  If the RO is unable to 
obtain such records, the RO must 
discharge the obligations set out in (7) 
above on page five.

4.  Following (3), the RO should make an 
adjudicative determination as to whether 
or not the claimant was exposed to Agent 
Orange in service.  Such a determination 
should consider, if appropriate, 38 
C.F.R. § 3.156(c).

5.  Following (4), the RO should then 
determine whether any further 
development or notice action is required 
on the facts of this case under the 
VCAA.  The veteran is expressly advised 
that if the RO determines that exposure 
to Agent Orange is not established, she 
needs to present evidence or argument as 
to why there is a reasonable possibility 
that any post service medical treatment 
records could aid in substantiating her 
claim.  If the RO determines that 
further development action is warranted, 
attention is respectfully invited to the 
veteran's statements concerning post 
service treatment noted above beginning 
in the last paragraph of page eight and 
continuing to page nine.

6.  After the completion of the above 
actions to the extent feasible, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen the claim for 
service connection for non-Hodgkins 
lymphoma as a result of exposure to 
Agent Orange.  If the benefits sought on 
appeal remain denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


